Citation Nr: 1001678	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  98-06 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for right 
chondromalacia patella, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased disability rating for a torn 
medial meniscus of the left knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an effective date earlier than August 22, 
1996 for assignment of a 60 percent rating for degenerative 
disc disease, cervical spine.

4.  Entitlement to an effective date earlier than August 22, 
1996 for assignment of separate 10 percent ratings for right 
chondromalacia patella and torn medial meniscus of the left 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and E.N.


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active military service from December 1964 to 
December 1967, August 1971 to May 1976, February 1979 to 
February 1981, and October 1982 to October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In April 
2000, the Veteran appeared at a personal hearing before a 
Hearing Officer at the RO.  Although a hearing before the 
Board in Washington, D.C. was requested, this request was 
subsequently withdrawn.  The Board previously remanded this 
case for further development in August 2001, May 2004 and 
March 2007.

The Board notes that the Veteran submitted additional 
evidence to the Board in September 2009.  In a November 2009 
statement, the Veteran waived RO consideration of this 
evidence. 

By way of background, in April 2002, the RO awarded separate 
10 percent disability evaluations for chondromalacia patella 
of the right and left knees, effective August 22, 1996.  A 
subsequent April 2002 rating decision awarded a total 
temporary rating for a period of convalescence for right knee 
surgery effective from June 20 to October 31, 2001.  In a May 
2002 rating decision the service-connected left 
chondromalacia patella was re-described for rating purposes 
as torn medial meniscus of the left knee, evaluated as 10 
percent disabling.

Further, the issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) was also initially on appeal.  
Although the TDIU issue was listed as an appellate issue on 
the most recent Board remand, the record shows that TDIU was 
granted by a May 2002 rating decision.  As this was a full 
grant of the benefits sought on appeal, this issue is no 
longer in appellate status.  


FINDINGS OF FACT

1.  The Veteran's service-connected right chondromalacia 
patella is manifested by findings of pain, but without 
additional functional loss due to pain, weakness, 
incoordination or fatigue so as to limit flexion to 30 
degrees or less or limit extension to 15 degrees or more, 
recurrent subluxation or instability, or frequent episodes of 
"locking" and effusion into the joint.  

2.  The Veteran's service-connected torn medial meniscus of 
the left knee is manifested by findings of pain, but without 
additional functional loss due to pain, weakness, 
incoordination or fatigue so as to limit flexion to 30 
degrees or less or limit extension to 15 degrees or more, 
recurrent subluxation or instability, or frequent episodes of 
"locking" and effusion into the joint.  

3.  The June 1990 Board decision, which denied increased 
evaluations for the Veteran's service-connected cervical 
spine disability and right and left knee disabilities, was 
final. 

4.  The Veteran filed an informal claim for an increased 
rating for his service-connected cervical spine disability 
and right and left knee disabilities on October 8, 1996.  

5.   It was factually ascertainable as of July 31, 1996, that 
the Veteran's service-connected cervical spine disability 
increased in severity so as to meet the criteria for a 
scheduler 60 percent rating. 

6.  It was not factually ascertainable prior to August 22, 
1996, that the Veteran's service-connected right and left 
knee disabilities had increased in severity so as to meet the 
criteria for separate 10 percent ratings.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for right chondromalacia patella have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 
5260, 5261 (2009).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for torn medial meniscus of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), 
Diagnostic Codes 5260, 5261 (2009).

3.  The criteria for assignment of an effective date of July 
31, 1996 (but no earlier) for a 60 percent evaluation for the 
Veteran's service-connected cervical spine disability have 
been met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002); 
38 C.F.R. §§  3.155, 3.157, 3.400, Part 4, Diagnostic Code 
5293 (in effect prior to September  23, 2002).

4.  The criteria for assignment of an effective date prior to 
August 22, 1996, for a 10 percent evaluation for the 
Veteran's service-connected right and left knee disabilities 
have not been met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 
2002); 38 C.F.R. §§ 3.155, 3.157, 3.400, Part 4, Diagnostic 
Codes 5256 to 5261 (1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in February 2002, June 2004, April 2007 
and August 2007 VCAA letters, the appellant was informed of 
the information and evidence necessary to warrant entitlement 
to the benefits sought on appeal.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, as the initial 
decisions were issued prior to enactment of the VCAA, the 
VCAA notices were provided after the initial decisions.  
However, the deficiency in the timing of these notices was 
remedied by readjudication of the issues on appeal in 
subsequent supplemental statements of the case.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim.  Further, the April and August 2007 letters gave 
notice of the types of evidence necessary to establish a 
disability rating and effective date for the disabilities on 
appeal. 

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the VCAA correspondences in light of the Federal Circuit's 
decision, the Board finds that the Veteran has received 
38 U.S.C.A. § 5103(a)-compliant notice as to his increased 
rating claims.

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records, private treatment records and VA 
examination reports.  The RO has requested all private 
treatment records identified by the Veteran, and these 
records have been associated with the claims file.  The 
Veteran also indicated that he received treatment prior to 
1996 at San Diego VA Medical Center, Los Angeles VA Medical 
Center and East Los Angeles Outpatient Clinic.  The San Diego 
VA Medical Center and East Los Angeles Outpatient Clinic 
responded that there were no records for the Veteran.  The 
Greater Los Angeles Health Care Center sent electronic 
records from 1995 to 1996, which have been associated with 
the claims file.  The Board finds that the RO has met its 
duty to assist and any further attempts to obtain any prior 
VA records would be futile.  Accordingly, the RO has complied 
with the Board's prior remands.  See Stegall v. West, 11 
Vet.App. 268 (1998).  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R.  § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in December 1996, 
March 2002, June 2004 and May 2008.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination reports obtained 
contain sufficient information to decide these issues.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 



II.  Increased Ratings for Right and Left Knee Disabilities

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Veteran's service-connected right chondromalacia patella 
and a torn medial meniscus of the left knee have been 
assigned separate 10 percent ratings under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5257 and 5259, 
respectively.    Diagnostic Codes 5256 to 5263 are applicable 
to knee and leg disabilities.  A 30 percent disability rating 
is warranted under Diagnostic Code 5256 when there is 
ankylosis of the knee with favorable angle in full extension 
or in slight flexion between 0 and 10 degrees.  Under 
Diagnostic Code 5257, a 20 percent rating is warranted when 
there is moderate recurrent subluxation or lateral 
instability of the knee.  Under Diagnostic Code 5258, a 20 
percent disability rating is available for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint.  Diagnostic Code 5260 
provides that a rating of 20 percent is warranted for flexion 
limited to 30 degrees.  A 20 percent disability rating is 
allowed under Diagnostic Code 5261 when extension of the leg 
is limited to at least 15 degrees.  (Under the limitation of 
motion codes, higher evaluations are available for greater 
limitation of motion.)  A 20 percent disability rating is 
available under Diagnostic Code 5262 when there is malunion 
of the tibia and fibula with moderate knee or ankle 
disability.  There is no rating in excess of 10 percent 
available under Diagnostic Codes 5259 and 5263.  See 38 
C.F.R. §  4.71(a), Diagnostic Codes 5256 - 5263. 

Further, the Board notes that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 
5003 where there is X-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions 
of the VA's General Counsel appear to require persuasive 
evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.

The Board also notes VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  Normal range of motion is zero degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71(a), Plate 
II.  

The Veteran filed his current claim for an increase rating in 
October 1996.  He was afforded a VA examination in December 
1996.  The Veteran reported weakness and pain in the left 
knee upon exertion.  Although the examiner indicated that an 
examination was performed on the right knee examination, 
based on his final diagnosis, it appears that he actually 
examined the left knee.  On examination, extension was 180 
degrees and flexion was 145 degrees.  There was crepitation 
at the patellofemoral joint throughout the length of motion.  
The Lachman's sign and McMurray's sign were negative.  The 
anterior cruciate ligaments were intact.  X-rays showed a 
mild degree of arthrosis.  The diagnosis was early arthrosis 
of the left knee.  

A July 1999 private treatment record from Friendly Hills 
Medical Group showed that the Veteran reported knee pain, but 
there was no swelling and range of motion was normal.  A 
follow up August 1999 record showed that the Veteran's knee 
was negative for valgus, varus laxity.  The record indicated 
that the Veteran was seeking follow-up treatment at the VA.    

VA treatment records included a July 1999 MRI of the knees, 
which showed a tear of the posterior horn of medial meniscus 
on the left and right chondromalacia patella.  Significantly, 
an August 1999 treatment record showed pain with anterior 
motion, positive patellofemoral crepitance, and mild joint 
effusion on the left as well as minimal joint effusion on the 
right.  However, Lachman's was negative bilaterally.  A 
September 1999 record showed small effusions bilaterally 
without warmth, flexion was to 170 degrees bilaterally, 
negative Lachman's, negative anterior and posterior drawer 
bilaterally, negative McMurray's on the left, and McMurray's 
on the right produced crepitance with mild pain.  Further, a 
November 1999 record provided that the Veteran reported 
progressive bilateral knee pain and a locking sensation in 
the left knee after prolonged sitting.  The Veteran wore a 
right knee brace.  On physical examination, the Veteran had 
full passive range of motion of both knees, pain elicited on 
the left knee.  McMurray was positive in left medial knee and 
there was slight laxity in right medial knee.  Lachman's was 
again negative.  Another November 1999 treatment record 
showed that bilateral knee pain had been worsening for the 
last few months with prolonged activities.  Range of motion 
on the left was zero degrees extension to 115 degrees flexion 
and on the right was zero degrees to 120 degrees flexion.  
Follow up treatment records continued to show complaints of 
chronic knee pain.  

A February 2000 statement from the Veteran's treating 
physician at the VA stated that the Veteran's diagnosis was 
right chondromalacia patella and tear of posterior 
horn/medial meniscus of left knee.  She indicated that his 
mobility and ability to stand decreased as his range of 
motion.  

At the April 2000 RO hearing, the Veteran testified that he 
wore knee braces on both knees.  He indicated that he could 
not run on concrete and his knees bothered him with walking a 
lot during the day for his job.  He described tenderness in 
the knee caps, sharp pains on the side of the knees that ran 
down his leg.  He stated that he experienced stiffness, but 
no swelling.  He also provided that he had constant pain that 
sometimes got unbearable and problems walking up stairs.  He 
also reported that the left knee gave way from time to time.  
E.N. testified that she had never seen his knees actually 
give way on the Veteran, but she noticed that he could barely 
make it up the stairs sometimes.  She also provided that the 
Veteran complained about his knee pain.       

In 2001, the Veteran was treated by Eleby R. Washington, III, 
M.D.  A May 2001 treatment record showed that the Veteran 
gave a history giving out and instability on the right.  On 
the left, he just had pain.  The right seemed to be more 
unstable and painful at this time.  On physical examination, 
he walked with a normal gait.  The right knee had no effusion 
and no medial or lateral and no varus or valgus instability.  
There was a negative anterior and posterior drawer.  There 
was a negative Lachman's.  The Veteran had no joint line 
tenderness.  However, he was tender in his infrapatellar 
area.  On the left knee, he was tender in his infrapatellar 
area.  There was no effusion, no varus or valgus instability, 
and a negative anterior and posterior drawer.  There was a 
negative Lachman's and no joint line tenderness.  The doctor 
noted that they would go ahead with arthroscopy of the right 
knee first, then the left knee for debridement and 
irrigation.  Private treatment records showed that the 
Veteran underwent right knee surgery at Centinela Hospital in 
June 2001.  Post surgery, on physical examination, the right 
knee was not swollen at all and the portals were well-healed 
and dry.  A July 2001 record again showed that there was no 
effusion and the Veteran had good flexion and extension.  
However, in August 2001 and September 2001, he had positive 
atrophy of the right quad and 1+ effusion, but he had full 
flexion and extension.  

An August 2001 VA treatment record showed that the Veteran 
reported some occasional giving way and swelling.  Physical 
examination of the right knee showed markedly reduced quad 
tone, 1+ patellar tendonitis and tight hamstrings.  

The Veteran was afforded another VA fee-based examination in 
March 2002.  Medical records were reviewed.  The Veteran 
reported that he had anterior right knee pain with weakness 
and felt it gave way.  He also noted effusion and clicking, 
but no locking.  The Veteran also reported anterior left knee 
pain.  He also felt the left knee was unstable.  He had noted 
no clicking, but reported swelling over the knee cap.  He had 
not locking.  His pain was aching.  The pain was worse with 
walking, especially on hard surfaces.  The Veteran stated 
that he was able to walk for only 10 to 15 minutes.  He also 
reported difficulty with stairs and he could not kneel, 
especially on the left knee.  

Examination of the knees revealed no increased heat, 
effusion, redness, drainage, instability or weakness.  The 
left knee also showed no abnormal movement.  Examination of 
the right patella showed no J sign, but had 10 degrees 
lateral patellar tilt.  On the right, he subluxed two 
quadrants medially and one quadrant laterally and on the left 
he subluxed three quadrants laterally and two quadrants 
medially.  He was tender beneath the medial facet of the 
joint line on both knees.  He was tender over both joint 
lines.  Range of motion of the right knee was zero to 136 
degrees and range of motion of the left knee was zero to 132 
degrees.  He had no medial or lateral laxity to varus or 
valgus stress.  Drawer test was within normal limits, but 
McMurray's test gave him discomfort.  Range of motion was not 
affected by pain, fatigue, weakness or lack of endurance.  
The examination report noted that x-rays of the left knee 
revealed that medial and lateral joint spaces were well 
maintained.  There was some scalloping of the posterior 
aspect of the mid aspect of the patella.  There appeared to 
be subluxation of the patella on skyline view.  X-rays of the 
right knee revealed the joint space to be well maintained.  
There appeared to be subluxation of the patella on skyline.  
The diagnosis was chondromalacia of the patella bilaterally, 
and torn posterior horn of the medial meniscus of the left 
knee.  

In an April 2002 statement, the Veteran claimed that the 
examination was insufficient because the doctor did not have 
any information concerning his previous treatment and the x-
ray machine was outdated.  Nevertheless, in his examination, 
the examiner clearly reported that he had reviewed the 
Veteran's medical records.  Further, the examination report 
sets forth detailed examination findings in a manner which 
allows for informed appellate review under applicable VA laws 
and regulations and the x-ray findings were clearly reported.  
Accordingly, the Board finds the examination to be sufficient 
for rating purposes.   Moreover, the Veteran has also been 
afforded two subsequent VA examinations, which are discussed 
in more detail below.  
 
The Veteran was afforded another VA examination in June 2004.  
The Veteran reported right knee pain at a level four at rest 
out of 10 that became an eight during flare-ups, which 
occurred mainly when he stood on a hard surface, knelt, 
squatted, climbed or attempted to run.  With respect to the 
left knee, the Veteran indicated that pain at rest was a two, 
which became a 10 during flare-ups.  Flare-ups included any 
prolonged standing, walking, running, kneeling or squatting.  
The Veteran had used a pullover brace on both sides, but they 
had been stolen.  The Veteran used a cane off and on on 
either side depending on which knee bothered him.  He had no 
trouble with daily activities.  

On physical examination of the left knee, flexion was 130 
degrees out of 150 degrees and extension was -10 degrees.  
McMurray was tender on the medial side.  Ligaments were 
intact and there was no swelling.  There was minimal swelling 
of the left patellar area.  There was mild pain on 
displacement of patella medial and lateral.  On repeated use 
on flexion and extension eight times, pain level rose from 
two to four.  However, range of motion remained the same.  
There was no numbness or incoordination, mild muscle quad 
weakness and fatigue present.  On the right, flexion was 140 
degrees out of 150, and extension was zero degrees.  McMurray 
test was negative.  Ligaments were intact.  There was mild 
pain noted at patellar displacement medial and lateral.  No 
swelling associated in the joint.  Mild infrapatellar fat pad 
swelling was present.  Popliteal area was negative.  On 
repeated extension and flexion, there was some popping noted 
in the joint level underneath the patella and the pain level 
started at four and proceeded to six after eight repetitions.  
Range of motion, however, remained the same.  There was mild 
weakness and fatigue of good muscles, but no incoordination 
or numbness was noted.  

Contemporaneous x-rays of the left knee revealed the meniscus 
area to be normal in height on both sides.  The patella was 
slightly displaced laterally.  No undersurface irregularity 
was positively identified in the patella alta.  There was no 
soft tissue calcification associated.  Further, there was no 
sunrise view pain.  On the right knee, there was no narrowing 
of the medial or lateral joint spaces.  The patella was 
slightly displaced laterally.  The undersurface of the 
patella was a little irregular, but there were no signs of 
soft tissue calcification.  The diagnoses were chondromalacia 
of patella, bilateral knee, medical meniscus tear, left knee, 
and exogenous obesity aggravating knee conditions.  The 
examiner observed that the March 2002 x-rays indicated that 
the patella subluxated laterally on both sides.  The examiner 
continued that this terminology was that the kneecap was 
displaced laterally, but did not indicate any patella 
loosening of the ligaments that would allow for subluxation 
or dislocation of the patella.  Because of the pain in the 
knees, the ligaments had become tighter and caused increased 
pressure of the patella against the femur causing these 
symptoms.  Repeated motion of both knees in flexion and 
extension caused some pain increase on a grading scale of 0-
10 with no associated incoordination.  There was some 
weakness and fatigue noted on both knees.  After some 
repetition, the range of motion remained the same on both 
sides.  The main functional component of the knees was the 
pain area.  There was no patella in knee joint subluxation or 
dislocation on either knee. 

A January 2005 VA medical opinion by another medical doctor 
indicated that the claims file had been carefully reviewed 
and the findings in the claims file were in full agreement 
with the June 2004 examination report.

Given that the claims file was reviewed by a subsequent 
medical doctor who fully agreed with the June 2004 VA 
examination report, and the examination report sets forth 
detailed examination findings in a manner which allows for 
informed appellate review under applicable VA laws and 
regulations, the Board finds the examination to be sufficient 
for rating purposes.  

An April 2005 private evaluation by Malcolm J. Stubbs, M.D. 
indicated that examination of the right knee showed good quad 
tone, no effusion and no quad atrophy.  There was some 
patellofemoral crepitus appreciated.  Range of motion was 
zero degrees to 135 degrees.  He had positive medial joint 
line tenderness; no lateral or posterior tenderness; no varus 
or valgus instability; and no anterior or posterior 
instability.  He had a positive patellofemoral grind test.  
Distally, neurovascular function was intact.  Examination of 
the left knee was essentially the same, without any lateral 
or medial joint line tenderness.  There was no posterior 
tenderness or fullness.  He did have some patellofemoral 
crepitus and a positive patellofemoral grind test.  Distal 
neurovascular function was intact.  X-rays showed bilateral 
mild to moderate degenerative changes only.  

Private treatment record from October to November 2006 from 
Gary L. Porubsky, M.D. have also been associated with the 
claims file.  An October 2006 evaluation showed that with 
respect to the right knee, the Veteran had some soft-tissue 
crepitus to palpation of the soft tissue along the lateral 
aspect of the knee.  With respect to the left knee, he was 
unable to appreciate any significant abnormal findings.  
There was no crepitus or effusion appreciated.  Further, on 
both knees, no tenderness or soft tissue swelling was 
appreciated.  Ligamentous examination was unremarkable.  He 
did have full range of motion of both knees and quadriceps 
tone was within normal limits on both sides.  A follow up 
October 2006 treatment record indicated that he had reviewed 
the Veteran's records and observed that he had previously 
been evaluated by Dr. Washington.  He also further discussed 
the surgery the Veteran had on his right knee and noted the 
previous MRIs.  

A November 2006 MRI of the left knee showed medial meniscus 
intrasubstance degeneration; equivocal medial meniscus 
posterior horn inferior articular surface tear; small medial 
popliteal fossa cyst; and chondromalacia patella.  A November 
2006 MRI of the right knee showed medical meniscus 
intrasubstance degeneration; deformity of the medial meniscus 
posterior horn with mild irregularity of the medial meniscus 
inferior articular surface within the body and at the 
junction of the body and posterior horn, but a definite tear 
was not identified; punctuate intra-articular paramagnetic 
material; chondromalacia patella, most pronounced within the 
lateral patellar facet inferiorly; and small medial popliteal 
fossa cyst.  A follow up November 2006 treatment record from 
Dr. Porubsky indicated that medical options were discussed at 
length with the Veteran, including possibility of 
arthroscopic examination of both knees.  However, the doctor 
felt that the Veteran would continue to have discomfort in 
both knees in light of response to previous surgery.  In a 
handwritten statement, the Veteran indicated that Dr. 
Porubsky had stated that the Veteran had arthritis and that 
surgery would not help his situation.  

The Veteran also received treatment for his bilateral knee 
pain from Mike Dean, M.D.  At the initial April 2007 visit, 
on physical examination, both knees showed no swelling, 
warmth, erythema, ecchymosis, or deformity.  The right knee 
exhibited medial tenderness and both knees had patellofemoral 
crepitus.  Range of motion was full in both knees.  Lachman, 
anterior drawer, posterior drawer, posterior sag, valgus 
testing, varus testing, McMurray's and Apley were all 
negative for both knees.  An April 2007 MRI of the left knee 
showed severe chondromalacia of the patella with secondary 
patellofemoral joint osteoarthritis, which was rather mild, 
and a tear of the posterior horn of the medial meniscus.  An 
MRI of the right knee showed severe patellar chondromalacia 
with irregularity and fissuring of the patellar articular 
surface.  There was a questionable subtle tear of the 
posterior horn of the medial meniscus.  Follow up treatment 
records showed that the Veteran received Synvisc injections 
in both knees.  Significantly, a May 2008 record showed that 
range of motion for both knees was -5 degrees extension to 
110 degrees flexion.  Tenderness was reported in both knees 
at the medial parapatella and lateral parapatella.  

Private treatment records from Thai D. Nguyen, M.D., P.A. 
have also been associated with the claims file.  The records 
primarily showed treatment for the Veteran's cervical spine 
disability.  However, a May 2008 record showed that there was 
pain with forward disposition of the left knee.  An 
impression of left knee osteoarthritis with vertical tear of 
the medial meniscus and minimal joint effusion was given.  A 
May 2008 MRI of the left knee revealed significant 
chondromalacia of the patella consistent with mild to 
moderate degenerative osteoarthritis of the patellofemoral 
joint with very mild degenerative changes in the medial joint 
compartment; a small peripheral undersurface vertical tear of 
the posterior horn of the medial meniscus; and minimal joint 
effusion.   

The Veteran was afforded another VA examination in May 2008.  
In a June 2009 addendum, the examiner indicated that she 
reviewed the claims file in detail and her medical impression 
was unchanged.  At the examination, the Veteran reported that 
he used a brace.  There were no constitutional symptoms of 
arthritis or incapacitating episodes of arthritis.  He 
indicated that he was unable to stand for more than a few 
minutes or walk for more than a few yards.  However, there 
was no deformity, giving way, instability, weakness, episodes 
of dislocations or subluxation, locking episodes or effusion.  
The Veteran reported pain and stiffness as well as mild 
weekly flare-ups of joints disease.  The effects of the 
flares on limitation of motion or other functional impairment 
was mild and lasted for a few hours.  

On physical examination, the Veteran's gait was normal.  Left 
knee range of motion was zero to 140 degrees with pain 
beginning at 120 degrees.  There was no additional limitation 
on repetitive use.  Range of motion of the right knee was 
zero to 140 degrees.  The examiner noted that there was no 
inflammatory arthritis or joint ankylosis.  However, there 
was crepitus and tenderness, but no instability, clicking, 
grinding or abnormality.  X-rays of the left knee showed 
tricompartmental degenerative changes with minimal narrowing 
medial compartment.  X-rays of the right knee revealed no 
acute fracture or dislocations or radiopaque foreign body 
identified.  However, there was tiny suprapatellar joint 
effusion present, but joint spaces were relatively preserved.  
The diagnosis was left knee degenerative joint disease.  The 
examiner noted that the disability had a mild effect on 
chores and shopping, a severe effect on exercise, and 
prevented sports.  

That same month, the Veteran again submitted a statement 
claiming that the examination was insufficient because the 
examiner did not have his claims file and had not reviewed 
his records.  He also indicated that the examination was only 
10 minutes and the examiner was "non-chalant" with no 
interest in hearing about the Veteran's pain.  Nevertheless, 
a subsequent addendum showed that the examiner did review the 
claims file, but it did not change her findings.  Further, 
again, the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations.  Thus, the 
Board finds the examination to be sufficient for rating 
purposes.  
                
In support of his claim, the Veteran submitted an August 2009 
private examination report from Plinio A. Caldera, M.D.  The 
Veteran reported recurrent bilateral knee pain, which was 
anteriorly and worse with kneeling, walking stairs and 
squatting.  Both knees gave way at times.  The right side was 
worse than the left.  He denied any swelling or locking of 
either knee.  On examination, there was tenderness to 
palpation over the patellofemoral joints bilaterally, right 
worse than left.  Crepitus with motion of both knees.  There 
was no joint effusion, erythema or warmth of either knee.  
There was mild tenderness to palpation along the medial joint 
line bilaterally, but the lateral joint lines were nontender.  
Anterior drawer, posterior drawer, Lachman, McMurray's, and 
pivot shifts tests were all negative bilaterally.  Extensor 
mechanism was intact and patellar tracking appeared normal 
other than crepitus.  Medial and lateral collateral ligaments 
were stable and nontender.  There was no deformity of either 
knee.  The examiner observed that the Veteran had full range 
of motion of both hips and ankles without pain, but he did 
not provide range of motion of the knees.  X-rays of the 
knees showed narrowing and small osteophytes at the 
patellofemoral joints bilaterally, but right more pronounced 
than left.  There was also mild narrowing of the medial joint 
spaces bilaterally.  There were no fractures or dislocations.  
The impression was bilateral knee osteoarthritis and 
chondromalacia patella of both knees.  

The Board now turns to whether higher ratings are warranted 
for the Veteran's right and left knee disabilities.  Again, 
in rating a service-connected knee disability, all applicable 
diagnostic codes must be considered to include Diagnostic 
Codes 5003, 5256, 5257, 5258, 5259, 5260, and 5261.  In Butts 
v. Brown, 5 Vet.App. 532 (1993), the Court held that the 
selection of the proper diagnostic code is not a question of 
law subject to the de novo standard of review.  Accordingly, 
the Court held in Butts that as VA and the Board possess 
specialized expertise in determining the application of a 
particular diagnostic code to a particular condition, their 
determination is due greater deference.  Indeed, the Court 
has also held that, although the reason for the change must 
be explained, the VA and the Board may change the diagnostic 
codes under which a disability or disabilities are evaluated.   
Pernorio v. Derwinski, 2 Vet.App. 625 (1992).

As noted above, the Veteran's right knee disability as been 
rated by the RO under Diagnostic Code 5257.  However, in 
reviewing the medical evidence of record, although the 
Veteran has complained his knee giving way and there was one 
notation of slight laxity of the right knee in a November 
1999 VA treatment record, there have been no consistent 
objective medical findings of recurrent subluxation or 
lateral instability, as contemplated by the rating criteria 
under Diagnostic Code 5257.  The remaining medical evidence 
of record have found that the ligaments were intact. 
Specifically, the VA examinations and private examinations 
all noted that there was no valgus or varus ligamentous 
laxity and the Lachman's, and anterior drawer tests were 
negative.  Further, although, the March 2002 x-rays indicated 
that there appeared to be subluxation of the patella, the 
June 2004 VA examiner explained that this terminology 
referred to the kneecap being displaced, but did not indicate 
any patella loosening of the ligaments that would allow for 
subluxation or dislocation.  The examiner clearly concluded 
that there was no knee joint subluxation.  Accordingly, based 
on the medical evidence of record, it appears that the 
Veteran's primary symptoms pertaining to the right knee are 
arthritis and pain with limitation of motion on flexion.  
Accordingly, the Board finds that the right knee disability 
should be rated under Diagnostic Code 5260 for limitation of 
flexion.  

Further, with respect to whether a separate rating is 
warranted under Diagnostic Code 5257 with respect to the left 
knee, the Board observes that the medical findings with 
respect to the left knee are similar to that of the right 
discussed and above.  Accordingly, the Board must find that 
there has been no objective findings of recurrent subluxation 
or lateral instability with respect to the left knee either.

Moreover, in turning to Diagnostic Codes 5260 and 5261 for 
limitation of motion,  even considering additional functional 
loss due to pain, there is no evidence that flexion is 
limited to 30 degrees or extension is limited to 15 degrees 
so as to warrant assignment of a higher rating under 
Diagnostic Codes 5260 or 5261 for either knee.  Extension of 
both knees has been normal at all the VA examinations and 
private examinations.  Importantly, the most limited flexion 
documented was in a May 2008 private treatment record, which 
showed that flexion for both knees was limited to 110 
degrees.    

In turning to the remaining Diagnostic Codes, the Board notes 
that a 30 percent disability rating under Diagnostic Code 
5256 would not apply in this case because the pertinent 
medical evidence of record has not shown that there is 
ankylosis of the knees.  The Board again notes that 
Diagnostic Code 5259 does not provide for a disability rating 
in excess of 10 percent.  Therefore, it is not applicable to 
this analysis.  

With regard to Diagnostic Code 5258, while there has been 
medical evidence of small joint effusion on occasion, there 
has been no objective findings of frequent episodes of 
locking.  None of the VA examiners or private physicians 
found  frequent episodes of locking.  Significantly, only on 
one occasion, in a November 1999 VA treatment record did the 
Veteran report a locking sensation.  The majority of the 
time, the Veteran reported no locking episodes.  The Board 
notes that the rating criteria under this code is conjunctive 
as it uses the word "and," which means that all the criteria 
must be met to award a rating.  See Melson v. Derwinski, 1 
Vet.App. 334 (June 1991) [use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met]; compare Johnson v. Brown, 7 
Vet.App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned].  
Therefore, the Board is unable to find that a 20 percent 
rating is warranted under this Code for either knee.  

The Board acknowledges that the Veteran has chronic bilateral 
knee pain and thus, recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 10 percent.  The March 2002 VA examiner 
explicitly found that range of motion was not affected by 
pain, fatigue, weakness or lack of endurance.  Further, at 
the June 2004 and May 2008 VA examinations, range of motion 
remained the same on repetitive testing.  

Therefore, the preponderance of the evidence in this case is 
against a finding that the criteria for a rating in excess of 
the current 10 percent have been met under any applicable 
Diagnostic Code for the Veteran's right and left knee 
disabilities.  Again, as the preponderance of the evidence 
weighs against the claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  

In general, the schedular disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral 
for extraschedular consideration is warranted.  Either the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely within the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability.  For these reasons, referral for 
extraschedular consideration is not warranted.

III.  Earlier Effective Date Issues

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent 
statute then goes on to specifically provide that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if an application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2).  However, if the increase became ascertainable 
more than one year prior to the date of receipt of the claim, 
then the proper effective date would be the date of claim.  
In a case where the increase became ascertainable after the 
filing of the claim, then the effective date would be the 
date of increase.  See generally Harper v. Brown, 10 Vet.App. 
125 (1997).

Once a formal claim for compensation has been allowed, 
38 C.F.R. § 3.157(b)(1) provides, in pertinent part, that the 
date of a VA outpatient or hospital examination or the date 
of admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  Further, 
38 C.F.R. § 3.157(b)(2) provides that the date of receipt of 
evidence from a private physician or layman will be accepted 
as a claim.  Also, any communication or action indicating an 
attempt to apply for one or more benefits under the laws 
administered by VA from a claimant, his duly authorized 
representative, a member of Congress, or some person acting 
as a next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  

Degenerative Disc Disease, Cervical Spine

The Veteran contends that he is entitled to an effective date 
prior to August 22, 1996, for a 60 percent rating for his 
service-connected degenerative disc disease, cervical spine.  
The Veteran asserts that he has suffered the same symptoms 
from his cervical spine disability since 1989.  

In a June 1990 decision, the Board denied entitlement to an 
increased rating for the Veteran's service-connected cervical 
spine disability.  The Veteran failed to appeal this 
decision.  The first communication received from the Veteran 
following the June 1990 decision, indicating a desire to seek 
an increased evaluation for his service-connected cervical 
spine disability was received on October 8, 1996.  The only 
communication received from the Veteran prior to this claim 
was a September 1993 statement inquiring about the status of 
GI bill educational benefits.  There is nothing in this 
statement to indicate that the Veteran was seeking a higher 
rating at that time.  Under the circumstances, the June 1990 
decision became final.  38 U.S.C.A. § 7104.    

With consideration of the above analysis that the June 1990 
decision is final, and the first claim for an increase, 
received thereafter, was received on October 8, 1996, the 
general rule, as provided at 38 C.F.R. § 3.400(o)(1), is that 
the effective date of the award of an increased evaluation is 
the date of the Veteran's claim, October 8, 1996, or the date 
entitlement is shown, whichever is later.  Nevertheless, the 
pertinent statute then goes on to specifically provide that 
the effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2).  Therefore, the focus of the 
Board's review is whether it is factually ascertainable that 
the Veteran experienced an increase in his service-connected 
cervical spine disability during the year prior to October 8, 
1996, in other words as of October 8, 1995 or later.  See 
Quarles v. Derwinski, 3 Vet.App. 129, 135 (1992); see also 
Harper v. Brown, 10 Vet.App. 125, 126 (1997) (38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim (provided also that the 
claim is received within one year after the increase)).  In 
determining whether or not an increase was factually 
ascertainable during the year prior to October 8, 1996, the 
Board will review the entirety of the evidence of record.  
See Hazan v. Gober, 10 Vet.App. 511 (1997); Swanson v. West, 
12 Vet.App. 442 (1999).  In an April 2000, rating decision, 
the RO increased the rating for the Veteran's cervical spine 
disability to 60 percent, effective August 22, 1996.  As the 
Veteran has been awarded a 60 percent evaluation for his 
cervical spine disability from August 22, 1996, the Board 
must determine whether a 60 percent rating is warranted from 
October 8, 1965 to August 22, 1996.  

The Veteran's service-connected cervical spine disability has 
been evaluated under the regulations in effect prior to 
September 23, 2002 for intervertebral disc syndrome under 
Diagnostic Code 5293.  38 C.F.R. § 4.73.  The former 
Diagnostic Code 5293 provides that a maximum schedular rating 
of 60 percent is awarded when disability from intervertebral 
disc syndrome is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Higher ratings under 
the old criteria are only available under Diagnostic Code 
5285 for residuals of vertebra fracture and under Diagnostic 
Code 5286 for ankylosis.  

Prior to August 22, 1996, the claims file includes VA medical 
records from October 1995 to July 31, 1996.  Treatment 
records from August 1995 to November 1995 showed treatment 
for unrelated disorders, including knee problems, ear aches, 
and an upper respiratory infection/bronchitis, but do not 
address the cervical spine.  Further, a February 1996 record 
showed treatment for an unrelated psychiatric disorder and 
was silent with respect to the Veteran's cervical spine 
disability.  Moreover, while an April 1996 record documented 
pain in the right shoulder and upper arm, the record again 
was primarily for treatment for an unrelated psychiatric 
disorder.  However, a July 31, 1996 treatment record showed 
increasing pain and stiffness in the right shoulder and upper 
back.  The pain radiated down the Veteran's right arm with 
some weakness.  On examination, the neck was stiff with 
rotating movement.  There was pain and decreased range of 
motion.  It therefore appears that the Veteran's cervical 
spine disability had increased as of July 31, 1996, to the 
point where the criteria for a 60 percent rating were met.  

However, a review of clinical records during the period from 
October 8, 1995, to July 31, 1996, does not show that the 
cervical spine disability increased so as to meet the 
criteria for a 60 percent rating.  VA records during that 
period essentially focus on unrelated disorders.  There is no 
documentation pertaining to the severity of the Veteran's 
cervical spine disability.  The Board therefore finds that 
the preponderance of the evidence weighs against an effective 
date prior to July 31, 1996, for a 60 percent rating.

Right and Left Knee Disabilities

The Veteran also contends that he is entitled to an effective 
date prior to August 22, 1996, for separate 10 percent 
ratings for his service-connected right and left knee 
disabilities.  Again, he asserts that he has suffered the 
same knee symptoms since 1989.  

As discussed above, in a June 1990 decision, the Board denied 
entitlement to an increased rating for the Veteran's service-
connected knee disabilities.  The Veteran failed to appeal 
this decision.  The first communication received from the 
Veteran following the June 1990 decision, indicating a desire 
to seek an increased evaluation for his service-connected 
knee disabilities was received on October 8, 1996.  The only 
communication received from the Veteran prior to this claim 
was a September 1993 statement inquiring about the status of 
GI bill educational benefits.  There is nothing in this 
statement to indicate that the Veteran was seeking a higher 
rating at that time.  Again, under the circumstances, the 
June 1990 decision became final.  38 U.S.C.A. § 7104.    

With consideration of the above analysis that the June 1990 
decision is final, and the first claim for an increase, 
received thereafter, was received on October 8, 1996, the 
general rule, as provided at 38 C.F.R. § 3.400(o)(1), is that 
the effective date of the award of an increased evaluation is 
the date of the Veteran's claim, October 8, 1996, or the date 
entitlement is shown, whichever is later.  Nevertheless, the 
pertinent statute then goes on to specifically provide that 
the effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2).  Therefore, the focus of the 
Board's review is whether it is factually ascertainable that 
the Veteran experienced an increase in his service-connected 
right and left knee disabilities during the year prior to 
October 8, 1996, in other words as of October 8, 1995 or 
later.  See Quarles v. Derwinski, 3 Vet.App. 129, 135 (1992); 
see also Harper v. Brown, 10 Vet.App. 125, 126 (1997) 
(38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase)).  In determining whether or not an 
increase was factually ascertainable during the year prior to 
October 8, 1996, the Board will review the entirety of the 
evidence of record.  See Hazan v. Gober, 10 Vet.App. 511 
(1997); Swanson v. West, 12 Vet.App. 442 (1999).  In rating 
decisions, the RO increased the ratings for the Veteran's 
right and left knee disabilities to 10 percent, effective 
August 22, 1996.  As the Veteran has been awarded separate 10 
percent evaluations for his right and left knee disabilities 
from August 22, 1996, the Board must determine whether 10 
percent ratings are warranted from October 8, 1965 to August 
22, 1996.  

The Veteran's service-connected bilateral knee disability was 
evaluated under the same regulations for the knees discussed 
above.  Again, prior to August 22, 1996, the claims file 
includes VA medical records from October 1995 to August 22, 
1996.  An August 1995 treatment record showed that the 
Veteran's left knee was aggravated; however, on examination, 
he had full range of motion.  Follow up treatment records 
from October 1995 to November 1995 primarily showed treatment 
for unrelated disorders such as, ear aches, and an upper 
respiratory infection/bronchitis.  However, a November 1995 
treatment record did note that the Veteran had degenerative 
joint disease of the left knee, but did not discuss any other 
pertinent medical findings.  Further, again, the February 
1996 and April 1996 records showed treatment for an unrelated 
psychiatric disorder and were silent with respect to the 
Veteran's knees.  Moreover, the July 31, 1996 treatment 
record discussed above pertained to the Veteran's cervical 
spine disability and right big toe pain, but is silent with 
respect to the knees.    

After reviewing the evidence, the Board must conclude that it 
was not factually ascertainable prior to August 22, 1996, 
that the criteria for a 10 percent rating had been met.  
While the records showed a history of degenerative joint 
disease of the left knee, VA treatment records do not show 
any documentation of limitation of motion, recurrent 
subluxation or instability, or frequent episodes of locking, 
pain and effusion, which are the criteria for a compensable 
rating.  Thus, based on the medical evidence, the Board must 
conclude that the preponderance of the evidence is against 
assignment of 10 percent ratings prior to August 22, 1996.  
As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).




ORDER

Ratings in excess of 10 percent for the Veteran's service-
connected right chondromalacia patella and torn medical 
meniscus of the left knee are not warranted.  Entitlement to 
an effective date prior to August 22, 1996, for 10 percent 
ratings for right and left knee disabilities is not 
warranted.  To that extent, the appeal is denied.

Entitlement to an effective date of July 31, 1996, for a 60 
percent rating for degenerative disc disease, cervical spine, 
is warranted.  The appeal is granted to that extent, subject 
to laws and regulations applicable to payment of VA benefits. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


